DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-19
Claims amended: n/a
Claims cancelled: 20-54
New claims: n/a

Objection
The abstract of the disclosure is objected to because according to MPEP 608.01(b) part. C. and 6.16, abstract is "preferably within the range of 50 to 150 words in length".  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20110255452) to (Brooks) in view of (US PGPUB 20130125194) to (Finkelstein).
Regarding claim(s) 1, Brooks teach amplification system for amplifying a service of 
a cable television network, (a) a first amplifier receiving said service and providing a first output signal having a first frequency band with a first maximum downstream frequency and a second amplifier;
(b) second amplifier receiving output signal and providing a second output signal having a second frequency band with a second maximum downstream frequency, wherein said second maximum downstream frequency is less than said first maximum downstream frequency. (Brooks P. 5, 8, 37-38, 41, 45, 49, 52, 59, 67-68, ).
Brooks fail to specifically teach first frequency band with a first maximum downstream frequency to a first customer and a second amplifier, receiving said first output signal and providing a second output signal having a second frequency band with a second maximum downstream frequency to a second customer.
Finkelstein teach  first frequency band with a first maximum downstream frequency to a first customer and a second amplifier, receiving said first output signal and providing a second output signal having a second frequency band with a second maximum downstream frequency to a second customer. (Finkelstein Fig. 1a, 1b, P. 20-21, 29-31,35- 37, 45-48, 56, )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks by first frequency band with a first maximum downstream frequency to a first customer and a second amplifier, receiving said first output signal and providing a second output signal having a second frequency band with a second maximum downstream frequency to a second customer as taught by Finkelstein in order to provide a need for a new network architecture that accommodates more bandwidth to meet the ever-increasing demand for more capacity in audio and video applications.

Regarding claim(s) 2-3, Brooks in view of Finkelstein teach the amplification system, said first amplifier providing said first output signal having said first frequency band with said first maximum downstream frequency.
Finkelstein further teach first and second additional plurality of customers. (Finkelstein Fig. 1a, 1b, P. 20-21, 29-31,35- 37, 45-48, 56, )

Allowable Subject Matter
Claim(s) 4-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421